DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) filed on 07/21/2022 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a  copy of the written English-language translation of a non-English-language document. There is no written English-language translation of the Non-Patent Literature (NPL) document listed in the aforementioned IDS (i.e., of the TW Office Action for Application No. 111101581, mailed June 20, 2022). Therefore, said NPL document has not been considered and has been crossed through on the IDS form.

Claim Objections

Claims 1, 4, 10, and 13,  are objected to because of the following informalities:  the limitations “coolant”, “hot coolant”, etc. are not preceded by articles. Every singular countable noun in English language must have an article. Since the above limitations are countable nouns (i.e., it can be several different coolants, etc.) they should have articles. 
	Furthermore, claims 1-3 and 10-13 on numerous instances recite the same limitations “inlet(s)” and “outlet(s)” while referring to the “inlet(s)” and “outlet(s)” belonging to different pumps (i.e., to the first, second, and third pumps). Applicant must amend the claims to clearly differentiate between the “inlet(s)” and “outlet(s)” of different pumps (e.g., the “first (second, third) pump’s inlet (outlet)”, etc.).
	Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/ 0182988 to Lunsman et al. (Lunsman).
	Regarding claim 1, Lunsman discloses (Fig. 1-5): a coolant distribution unit for circulating coolant to a heat-generating component ((110), par. [0022]), the coolant distribution unit comprising: a manifold unit (see annotated Fig. 2 below) having a supply connector to supply coolant to the heat-generating component (see annotated Fig. 2 below) and a collection connector (see annotated Fig. 2 below)  to collect coolant from a heat exchanger (106, 206); a first pump (108-3, 208-3) having an inlet coupled to the manifold unit and an outlet coupled to the manifold unit (see annotated Fig. 2 below), the first pump circulating coolant from the inlet to the outlet; and a second pump (108-4, 208-N) having an inlet coupled to the manifold unit and an outlet coupled to the manifold, the second pump circulating coolant from the inlet to the outlet, wherein the second pump may be disconnected from the manifold unit, while the first pump continues to circulate coolant through the manifold unit (par. [0036]).
	Regarding claim 10, Lunsman discloses (Fig. 1-5): a computer system (par. [0014]) comprising: a computer component having a heat-generating device (par. [0021], [0022]), a conduit (104, 204) to circulate coolant, a hot coolant connector, and a cold coolant connector (at (102-1), (202-1)); a heat exchanger (106, 206) configured to receive hot coolant from the hot coolant connector and supply cooled coolant; a manifold unit (see annotated Fig. 2 below) fluidly coupled to the heat exchanger to receive the cooled coolant and supply the cooled coolant to the cold coolant connector; and a pump module (108, 208) coupled to the manifold unit to circulate the coolant between the heat exchanger, the manifold unit, and the computer component, the pump module including: a first pump (108-3, 208-3) having an inlet coupled to the manifold unit and an outlet coupled to the manifold unit (see annotated Fig. 2 below), the first pump circulating the coolant from the inlet to the outlet; and a second pump (108-4, 208-N) having an inlet coupled to the manifold unit and an outlet coupled to the manifold unit (see annotated Fig. 2 below), the second pump circulating the coolant from the inlet to the outlet, wherein the second pump may be disconnected from the manifold unit, while the first pump continues to circulate the coolant (par. [0036]).

    PNG
    media_image1.png
    599
    949
    media_image1.png
    Greyscale

	Regarding claims 2 and 11, Lunsman discloses that each of the inlets and the outlets of the first and second pumps ((108-3, 208-3) (108-4, 208-N)) are coupled to the manifold unit via a quick connector, wherein the quick connectors of the inlet and outlet of the second pump close off the manifold unit from coolant leaks when the second pump is disconnected (par. [0036]).
	Regarding claims 3 and 12, Lunsman discloses that the manifold unit includes a merge manifold (see annotated Fig. 2 below) coupled to the inlets of the first and second pumps ((108-3, 208-3) (108-4, 208-N)) and a separation manifold (see annotated Fig. 2 below) coupled to the outlets of the first and second pumps ((108-3, 208-3) (108-4, 208-N)).
	Regarding claims 4 and 13, Lunsman discloses a third pump (108-1, 208-1) having an inlet coupled to the manifold unit and an outlet coupled to the manifold unit, the third pump circulating coolant from the inlet to the outlet (see annotated Fig. 2 below), wherein the third pump continues to circulate coolant when the second pump is disconnected from the manifold unit (par. [0036]).

    PNG
    media_image2.png
    506
    692
    media_image2.png
    Greyscale

	Regarding claims 5, 6, 14,  and 15, Lunsman discloses a programmable logic controller (222) (par. [0044]-[0046]) coupled to the first pump and the second pump ((108-3, 208-3) (108-4, 208-N)), wherein the controller is configured to adjust circulation flow rate of the first pump when the second pump is disconnected (par. [0047]-[0052], [0060]).
	Regarding claims 7, 8, 16, and 17, Lunsman discloses that the heat-generating component includes a heat-generating computational computer component (par. [0021], [0022]), the computer component is one of an application server, a storage server, a storage device, or a network switch (par. [0001], [0014], [0022], [0068]), and internal conduits (110) to circulate the coolant received from the manifold unit.
	Regarding claim 9, Lunsman discloses (Fig. 4A, 4B, 5) a housing (546) having an open end (Fig. 5), the housing holding the first and second pumps (408), wherein the first and second pumps may be removed from the housing from the open end (Fig. 4A).
	Regarding claims 18 and 19, Lunsman discloses a coolant distribution unit (400) having a housing / rack (546), wherein the housing holds the manifold unit and pump module (Fig. 4B, 5), wherein the rack (546) holding the computer component (par. [0068]), the manifold unit and the pump module (Fig. 5), wherein the rack includes a door holding the heat exchanger (par. [0008]).

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various liquid cooling arrangements for electronic devices, wherein said cooling arrangements employ plural pumps. Further, US 2016/0153595, US 2016/0341342, and US 6807056 teach leakproof quick connectors for liquid-carrying pipes and conduits employed in cooling arrangements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835